Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: Campbell Resources reports third quarter 2008 financial results - Announces changes to Board of Directors - Campbell and Nuinsco agree to terminate consulting agreement - $26.3 million write-down charge taken for Copper Rand mine MONTREAL, Nov. 14 /CNW Telbec/ - Campbell Resources Inc. (the "Company") ("Campbell") (TSX: CCH, OTC Bulletin Board: CBLRF) today announced financial results for the third quarter and first nine months of fiscal 2008 ended September 30, 2008. << RECENT EVENTS - On September 9, 2008, the Company announced that it will be discontinuing mining operations at its Copper Rand mine by December 31, 2008. Campbell has 100% ownership of the Copper Rand mine, an underground copper and gold mine located near the town of Chibougamau, Quebec. - On October 15, 2008, the Company announced that it suspended its bulk sample exploration program at the Corner Bay property. Campbell owns 100% of the project subject to a 50-50 sharing of future cash flow with Nuinsco Resources Limited ("Nuinsco"). Corner Bay is currently fully permitted for the extraction of a 42,000 ton bulk sample. Despite the suspension of the bulk sample exploration program, the Company is moving ahead with an application for an environmental permit to allow for commercial mining of the deposit once extraction of the bulk sample is ultimately completed. - Also on October 15, Campbell announced that James McCartney and James Raymond resigned from the Board of Directors. Andre Fortier was named Chairman of the Board, replacing Mr. McCartney. >> "With the Company's recent decisions to discontinue mining operations at Copper Rand by year-end and to suspend the bulk sample exploration program at Corner Bay because of extreme difficulties in securing financing in the current marketplace and the decline in copper prices, there is uncertainty about the Company's ability to successfully execute its operating plans," said Andre Fortier, Campbell's President and Chief Executive Officer. "We are still looking at various scenarios for the Company, but because these scenarios are largely dependent on items outside our control, there is no assurance that the Company will be able to continue to operate as a going concern." FINANCIAL RESULTS As of January 1, 2007, results from the Copper Rand mine have been included in the consolidated operating results. Prior to this, Copper Rand mine was considered to be in the preproduction development stage and, as such, all costs, net of revenue from development ore, were deferred as mine development costs. As of September 11, 2007, operations at Joe Mann mine ceased and the mine was put on care and maintenance. The Joe Mann mine was Campbell's principal gold-mining operation. In October 2007, the Company commenced production at Merrill Pit. In the third quarter of 2008, Campbell operations produced 64,572 tons of ore yielding 2,080 ounces of gold and 2,343,188 pounds of copper. In the third quarter of 2007, 70,223 tons of ore were milled, yielding 5,030 ounces of gold and 1,625,926 pounds of copper. Production was slowed in August because of equipment and liquidity issues. For the first nine months of fiscal 2008, Campbell operations produced 227,765 tons of ore yielding 6,103 ounces of gold and 6,290,973 pounds of copper. In the first nine months of fiscal 2007, 161,749 tons of ore were milled, yielding 13,853 ounces of gold and 3,631,764 pounds of copper. A total of 1,600 ounces of gold and 1,894,123 pounds of copper were sold in the third quarter of 2008 compared to 8,341 ounces of gold and 2,463,726 pounds of copper for the same period of 2007. The average market price for gold in the third quarter of 2008 was $872 (US$838) per ounce compared to $711 (US$680) per ounce for the same period in 2007. The average market price for copper in the third quarter of 2008 was $3.49 (US $3.35). In the third quarter of 2008, the average sale price for gold was $930 per ounce compared to $682 in the same period of 2007. For copper, the average sale price was 4.10 per pound in the third quarter of 2008 compared to $3.41 in the same period of Net metal sales for the third quarter of 2008 reached $6.0 million compared to $12.8 million for the same period last year. For the first nine months of fiscal 2008, net metal sales totalled $15.8 million, compared to $15.9 million in the corresponding period in 2007. As per the contract for the sale of concentrate between Campbell and Ocean Partners UK Limited ("OP"), revenues for concentrate inventory shipped cannot be recognized until the transfer of ownership is completed when the concentrate is delivered to the discharge port. As at September 30, 2008, $6.9 million of inventory valued at lowest of cost and net realizable value was stored at Port of Quebec. On this amount of inventory, provisional payments in the amount of $7.7 million were received from OP. The contract was amended in March 2008 to allow the Company to borrow money on concentrate to be shipped.
